On motion for rehearing.

Brace, J.
The motion for rehearing herein is overruled and the opinion modified so that instead of a decree being entered here as therein directed, it is ordered that this cause be reversed and remanded to the circuit court of St. Louis city, with directions to said court to enter up a decree in favor of the plaintiff against all Of the defendants except Jewett and Smith in conformity with the opinion, without prejudice to the right of the said defendants Jewett and Smith to join issue by answer to the allegations of the petition and have their issue tried if they are so disposed.
All concur, except Ray, J., absent.